HEIMBURG, Senior Judge
(concurring and dissenting):
I agree with the majority in the resolution of all issues in this case save one — the sentence to death. I believe that neither the evidence nor the Constitution supports finding an aggravating factor which justifies the death penalty for Senior Airman Jose Felnar Santander Simoy.
With due respect, I believe the majority statement of the facts in this case leaves a faulty impression. The court members found Airman Simoy guilty of felony murder only as a conspirator to a robbery. The evidence showed conclusively that Airman Simoy did not murder, attempt to murder, or plan to murder anyone during the robbery. Thus, the death penalty adjudged may be approved if, and only if, Airman Simoy was a major participant in the robbery who had an intent to kill or such “reckless disregard for human life ... [by] engaging in criminal activities known to carry a grave risk of death.” Tison v. Arizona, 481 U.S. 137, 157, 107 S.Ct. 1676, 1688, 95 L.Ed.2d 127 (1987). See Enmund v. Florida, 458 U.S. 782, 801,102 S.Ct. 3368, 3379, 73 L.Ed.2d 1140 (1982) (death penalty for a felony murder participant requires that the person “killed or attempted to kill ... or contemplated that life would be taken”). By focusing on Airman Simoy’s central position in the planning and execution of the armed robbery, the majority opinion *629effectively avoids careful scrutiny of this essential factor.
In Enmund, the two elderly victims were shot during a robbery at their home. Earl Enmund’s only involvement in the crime was as driver of the “getaway car.” He was not present in the victims’ home when the fatal shots were fired. The Supreme Court’s focus was “not the disproportionality of death as a penalty for murder, but the validity of capital punishment for Enmund’s own conduct. The focus must be on his culpability, not on that of those who committed the robbery and shot the victims.” 458 U.S. at 798, 102 S.Ct. at 3377. The majority found no justification for the premise that “death occurs so frequently in the course of armed robberies that the death penalty should be considered a justifiable deterrent” to armed robbery. In fact, finding that “the death penalty is rarely imposed on one only vicariously guilty of murder,” they reversed En-mund’s death sentence.
The Tison case presented a much higher level of involvement, according to the Supreme Court — sufficient to justify the death penalty. Neither Ricky nor Raymond Tison fired the shots that killed the four members of an Arizona family. Their death sentences were upheld, however, since they put into motion the lethal series of events — the “jailbreak” of their father and another convicted murderer — which led to deaths of the victims. Both Tisons could foresee that lethal force might be used when they attempted the escape. Raymond admitted he was prepared to kill, if needed, to help his father and the other convicted murderer escape. Both brothers enabled known killers to kidnap an innocent family and, after the victims were shot, chose to help the killers make their escape rather than assist the victims. The brothers’ participation in the kidnapping-robbery was “substantial” and their conduct demonstrated a “reckless indifference to human life.” 481 U.S. at 158,107 S.Ct. at 1688.
The Constitutional requirement enunciated in Enmund and Tison is the basis for R.C.M. 1004(c)(8), the only aggravating factor authorizing the death penalty in this case. R.C.M. 1004(c)(8) is a Presidential prescription which carefully follows the language of the En-mund and Tison holdings. It authorizes the death penalty when:
[T]he accused was the actual perpetrator of the killing or was a principal whose participation in the burglary, sodomy, rape, robbery, or aggravated arson was major and who manifested a reckless indifference for human life.
Unlike the majority, I believe that the court-martial below misapplied R.C.M. 1004(c)(8) to the facts of this case. There is no doubt that Airman Simoy was a “major participant” in the robbery. What is decidedly unclear is whether the evidence proves Airman Simoy showed a “reckless indifference for human life.” I do not believe it does.
The Hatch case, relied upon so heavily by the majority in justifying how a “nontrigger-man” can lawfully be sentenced to death when the actual killer “gets life,” contained facts even fiirther along the “culpability spectrum” than the involvement of the Tison brothers — or Jose Simoy. Steven Hatch and Glen Ake entered an isolated house intending to rob the occupants. Both held firearms. They bound and gagged Reverend Richard Douglass, his wife, Marilyn, and their son, Brooks, while they attempted to rape the Douglass’s twelve-year old daughter. Then Hatch covered the heads of all four Douglass family members with an article of clothing. At Ake’s direction, he went back to the car to “wait for the sound.” Ake then shot each member of the Douglass family. The parents both died. As the trial judge observed, Steven Hatch’s involvement in the murders of Reverend and Ms. Douglass and the attempted murder of their two children was “heinous, atrocious and cruel”:
When the law talks of torturing people, that doesn’t mean you have to put them on the rack or twist their arms or something. I can’t think of anymore [sic] torture than to tie a man and a woman up, hog-tie them where they can’t move and at the same time while they’re laying there waiting to be shot, they listen to their twelve-year-old daughter crying and pleading not to be raped by two grown men.
Hatch v. Oklahoma, 58 F.3d 1447,1468 (10th Cir.1995), cert, denied,—U.S.-, 116 S.Ct. 1881,135 L.Ed.2d 176 (1996).
*630If Steven Hatch had been tried by court-martial, the presence of the R.C.M. 1004(e)(8) aggravating factor would have been easily proven beyond a reasonable doubt. Having helped tie up the victims and blindfold them, when Hatch left the house to get the ear ready for escape he knew or should have known that Ake planned to shoot the victims (“wait for the sound”) after he left. Hatch demonstrated more than “reckless indifference for human life” — his cooperation with Ake showed he shared Ake’s intent. It is not surprising that Hatch’s death sentence was upheld through numerous appeals and collateral attacks, finally ending in his recent execution.
Unfortunately for the majority, the Hatch case is not the Simoy case. As I’ve observed above, the majority spends most of its ammunition on the issue of whether Airman Simoy was a “major participant” in the robbery. That is not at issue here. Airman Simoy was certainly the “mastermind” of an armed robbery; its “commander-in-ehief,” to use the term applied by the majority opinion. He planned it, chose his band of robbers, and insisted that some of them bring weapons: a rifle, pistol, and pipe. The fact that Airman Simoy was the mastermind of the robbery satisfies only one prong of this aggravating factor: that he was a major participant in the felony. It does not show that he was recklessly indifferent to human life.
The majority finds reckless indifference for human life in the fact that Airman Simoy planned an aggravated assault in furtherance of the robbery. They say, “most people know that substantial physical harm may occur when you strike someone in the head with a lead pipe hard enough to ‘knock him out.’ ” This logic is the sort of argument the Supreme Court found wanting in Tison:
The Arizona Supreme Court wrote:
“Intend [sic] to kill includes the situation in which the defendant intended, contemplated, or anticipated that lethal force would or might be used or that life would or might be taken in accomplishing the underlying felony.” 142 Ariz., at 456, 690 P.2d, at 757.
This definition of intent is broader than that described by the Enmund Court. Participants in violent felonies like armed robberies can Jxequently “anticipate] that lethal force ... might be used ... in accomplishing the underlying felony.” En-mund himself may well have so anticipated. Indeed, the possibility of bloodshed is inherent in the commission of any violent felony and this possibility is generally foreseeable and foreseen; it is one principal reason that felons arm themselves. The Arizona Supreme Court’s attempted reformulation of intent to kill amounts to little more than a restatement of the felony-murder rule itself.
Tison, 481 U.S. at 150-51, 107 S.Ct. at 1684. The majority, I believe, falls into the same trap as the Arizona Supreme Court in its use of the foreseeability of bloodshed in this armed robbery to justify the death penalty for a felony murderer who did not kill or intend to kill. The fact that everyone knows the victim of an aggravated assault might die does not supply the necessary “reckless disregard for human life” required by Tison and R.C.M. 1004(c)(8).
Apart from Airman Simoy’s position as “commander-in-chief’ of the armed robbery, the majority points to three facts to show Airman Simoy’s indifference for human life. First is Wolford’s testimony that Airman Si-moy said about the escort, “If the guy dies, he dies.” Second is Wolford’s testimony that Airman Simoy said nothing when one of the gang members said out loud, while the group was sitting in the car, they would have to kill everyone so they won’t talk. Third is Airman Simoy’s “command” to kill Technical Sergeant Marquardt, the innocent bystander. The problem with this evidence is that it doesn’t compel the conclusion the majority reaches.
Wolford puts in Airman Simoy’s mouth a statement (“if he dies, he dies”) that simply doesn’t match the rest of the evidence about Airman Simoy’s plan for the robbery. All evidence of the robbery plan shows that Airman Simoy took precautions to avoid killing anyone during the robbery. For example, he tried to ensure that no shots would be fired, even though he was apparently not concerned that shots would attract security police attention. He planned for Che Wolford *631simply to point his rifle at the two robbery victims in an attempt to “freeze” their movement until his brother, Dennis Simoy, could knock the security police escort unconscious with a pipe. Jesus Ramos testified that no one was supposed to be killed during the robbery.
Airman Simoy’s non-response to a nervous, excited outburst (“we’ll have to kill them all”) does not show what the majority infers: that he agreed with the comment. The robbery plan did not call for killing anyone, and Airman Simoy made no changes to the plan at that late stage. (When the comment was made, the robbers were in the car at the scene.) It is more reasonable to infer from Airman Simoy’s silence that he did not take this comment seriously than it is to infer that he agreed with the thought.
Finally, Wolford’s testimony about the “kill him” statement does not relate to the killing of Sergeant LeVay. It does not show what the majority infers from it — that Airman Si-moy intended to kill someone during the robbery. To place Wolford’s testimony in the proper context, we should recall that he also told the court he was surprised to learn that Dennis had killed Sergeant LeVay. That one of the key members of the robbery team, the one who held the rifle pointed at Sergeant LeVay, was surprised that Sergeant LeVay was killed, says more about the robbery planner’s intentions than the three comments used by the majority.
The death of any crime victim is a reprehensible event. Airman Simoy is liable for Sergeant LeVay’s senseless death under the felony murder rale, Article 118(4), UCMJ, 10 U.S.C. § 918(4) (1988). The evidence in this case shows Airman Simoy led a robbery which went tragically awry. In my view, however, the majority opinion justifies the death penalty for Airman Simoy based entirely on his being the “commander-in-chief’ of that robbery. American Constitutional principles require more. Courts must differentiate among those people responsible for murder, giving the death penalty only to those whose conduct truly justifies it. Low-enfield v. Phelps, 484 U.S. 231, 244, 108 S.Ct. 546, 554, 98 L.Ed.2d 568 (1988). This is not such a case.